Citation Nr: 0523278	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  99-20 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that no new and material evidence 
to reopen a previously denied claim for PTSD had been 
submitted, so the claim was not reopened.  

The veteran testified at a hearing at the RO before a member 
of the Board in March 2004.  

In August 2004, the veteran's claim for service connection 
for PTSD was reopened by the Board.  The case was remanded by 
the Board at that time so that the RO could review the claim 
on a de novo basis.  The claim has now been returned for 
appellate consideration.  


FINDING OF FACT

PTSD is shown to be the result of events that occurred during 
service.  


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will not address the question of compliance with 
the duties to notify and assist prescribed by the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  This is 
a complete grant of the benefit sought on appeal and 
therefore cannot be deemed to violate the appellant's right 
to due process of law.

Review of the veteran's service medical records shows no 
complaint or manifestation of a psychiatric disorder.  On 
examination for separation from service, psychiatric clinical 
evaluation was normal.  Service records show that the veteran 
served aboard several ships during his period of service, 
including the U.S.S America.  

Post-service medical evidence includes a VA outpatient 
treatment report dated in July 1994.  At that time, the 
assessment was PTSD.  

An examination was conducted by VA in September 1995.  At 
that time, the veteran reported having spent 8 months in 
Vietnam as a quartermaster.  He was not in combat, but stated 
that he was disturbed by American planes that flew over the 
area in which his ship was located.  He developed insomnia 
and became anxious and fearful.  Following his discharge from 
service he began abusing drugs and was admitted to a medical 
facility in 1985 for detoxification.  He had undergone five 
additional hospitalizations for this purpose, the last being 
in 1990.  He stated that his sleep was poor, he cried at 
times and he felt depressed.  After mental status evaluation, 
the diagnoses were dysthymia, heroin dependence and cocaine 
abuse.  It was noted that, although the veteran had some 
elements of PTSD, he did not meet the criteria for this 
diagnosis.  

A June 1998 statement was received from a private physician.  
At that time, the veteran stated that he was in Vietnam and 
had seen people dying over and over.  He said that he had 
been diagnosed several years ago as having PTSD.  The 
diagnostic impression was PTSD.  

A March 1999 statement was received from the Chief of the VA 
Medical Administration Service of the New York VA medical 
center (VAMC).  It was indicated that the veteran had been 
attending the VAMC PTSD clinic for the past five years.  His 
diagnosis was PTSD.  It was noted that the veteran had served 
aboard the U.S.S America and lived in constant fear of 
explosions as he slept directly under the arresting area of 
the flight deck of that aircraft carrier.  It was noted that 
he had witnessed many near accidents and been involved with 
unexploded bombs.  Since the war he had had a full spectrum 
of PTSD symptoms.  

A March 1999 report has been received from the U.S. Center 
for Research of Unit Records (CURR).  In response to a 
request on behalf of the veteran, the center indicated that 
there was no sufficient information to document whether the 
veteran was assigned to helmsman duties while aboard the 
U.S.S. America.  An extract of the ship's history was 
enclosed with this report.  This verified that the ship 
launched air attacks during the time the veteran served on 
board.  

In a June 1999 statement, a VA social worker indicated that 
the veteran had been diagnosed as having PTSD in 1993 as a 
result of service in Vietnam.  She stated that the veteran 
had reported multiple traumas during his tour in the Navy and 
suffered from a full range of PTSD symptoms.  He was seen bi-
monthly for individual therapy.  

In an affidavit received by VA in June 1999, a man who served 
with the veteran aboard the U.S.S. Yosemite and the U.S.S. 
America noted that the veteran had served as both helmsman 
and quartermaster and during this time had expressed his 
displeasure in steering the ship during bombing raids.  He 
recalled the veteran developing headaches and sweating 
episodes during this time.  He stated that the veteran had 
felt guilty for contributing to the deaths of civilians for 
his part as helmsman during aircraft bombing raids.  

An examination was conducted by VA in August 1999.  At that 
time, it was reported that the veteran been receiving 
psychotherapy at the VAMC.  The veteran indicated that his 
emotional difficulties had started during service when he was 
called upon to attend the funeral of a Naval comrade and when 
he reported to the funeral found it to be his best friend.  
He was shocked and traumatized by this.  He also reported 
having served as a helmsman on an aircraft carrier where he 
steered the ship during bombing attacks that were made from 
the carrier.  He reported great guilt based on his religious 
beliefs over his participation in these events.  After mental 
status evaluation, the examiner concluded that the veteran 
presented a clear description of a young man traumatized by 
the sight of his first dead body and that this event formed 
the core symptoms of his PTSD symptomatology.  The diagnoses 
were PTSD, moderate to severe, and major depressive disorder.  

In a September 2002 statement, the Chief of the Medical 
Administration Service of the VAMC basically reiterated his 
March 1999 statement and stated that, in his opinion, the 
veteran's current severe disability was a direct result of 
PTSD stressors that had occurred in the military.  

An October 2003 statement has been received from a physician 
and social worker who have been treating the veteran at the 
Harlem Vet Center.  It is indicated that the veteran served 
aboard the U.S.S. America in the combat waters off of Vietnam 
for three months.  He experienced trauma due to sleeping 
under the flight deck of the ship and his navigational duties 
during bombing raids.  During that time he stated that he 
began to suffer from sleep deprivation due to an extreme 
noise factor and feelings of being responsible for deaths 
related to the bombing raids.  PTSD symptomatology was 
described, including survival guilt associated with his 
combat support role.  The diagnoses were PTSD, chronic, and 
depressive disorder, moderate to severe.  

The veteran testified at a hearing before the undersigned 
member of the Board in March 2004.  At that time, the veteran 
reported on his claimed stressors, including the funeral of a 
friend that he attended during service and having served as a 
helmsman during bombing raids launched from his aircraft 
carrier.  

VA outpatient treatment records, dated from 1994 to December 
2004 show that the veteran has received treatment for various 
disorders, including therapy for PTSD.  When last evaluated, 
it was noted that the veteran was taking multiple medications 
for treatment of his PTSD.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The Board finds that the veteran did not engage in combat 
with the enemy while serving in Vietnam.  Therefore, his lay 
statements alone are not sufficient to establish the 
occurrence of a recognizable stressor upon which the 
diagnosis of PTSD may be based.  West v. Brown, 7 Vet. App. 
70 (1994).  Review of the record shows that there are several 
firm diagnoses of PTSD in this case.  They refer to attending 
the funeral of a friend and steering the aircraft carrier 
U.S.S. America while its aircraft performed combat operations 
over Vietnam as stressors supporting the diagnosis of PTSD.  
"Where there has been an "unequivocal" diagnosis of PTSD 
by mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors).  In examining 
these diagnoses, the adjudicators may reject a claim only 
upon finding a preponderance of the evidence against a PTSD 
diagnosis, against the occurrence of in-service stressor(s), 
or against the connection of the present condition to the in-
service stressor(s)."  Cohen v. Brown, 10 Vet. App. 128, 153 
(1997) (Nebeker, C.J, concurring).

Attempts to verify the stressor involving the attendance at 
the funeral of a friend have not been successful.  The other 
stressor, however, has been verified by the affidavit 
submitted by the fellow serviceman who indicated that the 
veteran did perform the duties of a helmsman while aboard the 
aircraft carrier U.S.S. America.  The extract of the ship's 
history does confirm that the ship did perform such combat 
operations while the veteran was stationed on board.  
Therefore, resolving every reasonable doubt in favor of the 
veteran, the Board finds that this stressor is corroborated.  
As the VA physicians have rendered the diagnosis of PTSD 
based, in part, on this stressor, service connection is 
warranted.  




ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


